Case 2:19-cv-09963-RGK-GJS Document 30 Filed 02/12/20 Page 1of3 Page ID #:360

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:19-CV-09963-RGK-GJS Date February 12, 2020

 

 

sais BRIAN WHITAKER V. TIMNA KATZ, ET AL.

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (Not Present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Defendants, Shani Bornstein, Shale A.

Horowitz, and Timna Horowitz Katz’s Motion to Dismiss Case (DE 18)

I. INTRODUCTION

On November 21, 2019, Brian Whitaker (“Plaintiff”) filed a complaint against Timna Horowitz
Katz, Shale A. Horowitz, Shani Bornstein! (collectively, “Trustees”), and The Belmont — A Racquetball
and Athletic Club, Inc. (“The Belmont”) (collectively, “Defendants”). The Complaint alleged the
following claims: (1) violation of the Americans with Disabilities Act (“ADA”); and (2) violation of the
California Unruh Act (“Unruh”).

On December 19, 2019, The Belmont filed a motion to dismiss, asserting failure to state a claim
under Federal Rules of Civil Procedure (“Rule”) 12(b)(6), and challenging Plaintiff's standing to sue.
Further, The Belmont asserted that the Court should decline exercising supplemental jurisdiction over
the California Unruh Act claim under 28 U.S.C. § 1367(c)(4).

On January 22, 2020, the Court granted The Belmont’s motion and dismissed Plaintiff's Unruh
Act claim as to all Defendants for lack of subject matter jurisdiction.

Currently, before the Court is the Trustees’ Motion to Dismiss. For the following reasons, the
Court GRANTS the Trustees’ Motion.

Il. FACTUAL BACKGROUND

Plaintiff, a quadriplegic who uses a wheelchair for mobility, visited The Belmont in October
2019 to “avail himself of its goods or services, motivated in part to determine if the defendants comply

 

! The Complaint was brought against these individuals in both their individual capacities and in their
representative capacities as trustees of The Irrevocable Trust of David Horowitz and Arlene Horowitz
dated December 1, 1993.

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 3

 
Case 2:19-cv-09963-RGK-GJS Document 30 Filed 02/12/20 Page 2o0f3 Page ID #:361

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-CV-09963-RGK-GJS Date February 12, 2020

 

 

sais BRIAN WHITAKER V. TIMNA KATZ, ET AL.

 

with the disability access laws.” (Compl. § 10, ECF No. 1.) Plaintiff alleges that, on the date of his visit,
Defendants failed to provide accessible sales counters, causing a barrier affecting his disability and
creating difficulty and discomfort for Plaintiff. Plaintiff alleges he will return but is currently deterred
from doing so due to the existing barrier.

Wt. JUDICIAL STANDARD

Under Rule 12(b)(6), a complaint may be dismissed when the plaintiffs allegations fail to state a
claim upon which relief can be granted. Fed R. Civ. P. 12(b)(6). When ruling on a Rule 12(b)(6) motion,
the court must accept all factual allegations in the complaint as true. Barker v. Riverside Cnty Office of
Edu., 584 F.3d 821, 824 (9th Cir. 2009). The Court must also “construe the pleadings in the light most
favorable to the nonmoving party.” Davis v. HSBC Bank Nev., N.A., 691 F.3d 1152, 1159 (9th Cir.
2012). The Court, however, is “not bound to accept as true a legal conclusion couched as a factual
allegation.” Twombly, 550 U.S. at 555. To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bel] Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)). A claim is facially plausible if the plaintiff alleges enough facts to draw a reasonable inference
that the defendant is liable. See id. A plaintiff need not provide detailed factual allegations, but
“{t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements, do
not suffice.” Jd.

IV. DISCUSSION

The Trustees challenge both Plaintiff's Unruh and ADA claims. The Court addresses each claim
in turn.

A. The Court Declined Supplemental Jurisdiction Over the Unruh Act Claim

Court records show that on January 21, 2020, the Court ordered the dismissal of Plaintiff's
Unruh claim as to all Defendants for lack of subject matter jurisdiction. Therefore, as an initial matter,
the only claim at issue is Plaintiff's ADA claim.

B. Remaining ADA Claim

The Trustees argue (1) that the Complaint fails the standards of Rule 8(a), which requires
sufficient specificity to give fair notice of what the claim is and the grounds upon which it rests, (2)
Plaintiffs failure to identify which claim is directed towards which Defendant and to provide a basis for
why the matter is filed in Federal rather than State court renders the complaint deficient, and (3) the
Complaint lacks sufficient facts under a cognizable legal theory, and rather makes conclusory

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 3
Case 2:19-cv-09963-RGK-GJS Document 30 Filed 02/12/20 Page 3o0f3 Page ID #:362

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-CV-09963-RGK-GJS Date February 12, 2020

 

 

sais BRIAN WHITAKER V. TIMNA KATZ, ET AL.

allegations subjecting it to dismissal. The Trustees also claim the sales counter is, in fact, ADA
accessible.

Based on a review of the Complaint, The Trustees’ arguments, and applicable law, it appears that
at least some of the arguments above have merit. Plaintiff provides insufficient factual allegations to
give the Trustees adequate notice of the circumstances giving rise to Plaintiffs claim. For example,
Plaintiff fails to allege, among other things, which day he visited or why the sales counters were
inaccessible. The Court need not delve into the merits of these arguments, however, as Plaintiff has
failed to oppose the motion.” Local Rule 7-12 states that the failure to timely file any required paper may
be deemed consent to the granting or denying of the motion. As such, the Court deems Plaintiff's failure
to file an opposition as consent to granting the Trustees’ Motion.

V. CONCLUSION
In light of the foregoing, the Court GRANTS the Trustees’ Motion.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

* On January 17, 2020 Plaintiff filed a late opposition to The Belmont’s motion to dismiss. The Court
denied Plaintiffs request for leave to file a late opposition. It appears that Plaintiff has not filed an
opposition to the Trustees’ motion to dismiss, which was due January 20, 2020.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 3
